MEMORANDUM OPINION
                                            No. 04-11-00795-CV

                                    EX PARTE Oscar MASCORRO

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 30, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED AS MOOT

           On November 7, 2011, relator filed a petition for writ of habeas corpus, complaining the

Sheriff has failed to give him “good time” credit during his 180 day confinement after being held

in contempt for failure to pay child support. However, on September 26, 2011 relator was

released pursuant to a conditional release order signed by the trial court. The purpose of a

habeas corpus proceeding is to ascertain whether the relator has been unlawfully confined. Ex

parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); In re Alexander, 243 S.W.3d 822, 827 (Tex.

App.—San Antonio 2007, orig. proceeding). Because relator is no longer confined, we have




1
  This proceeding arises out of Cause No. 2000EM502512, in the 37th Judicial District Court, Bexar County, Texas,
the Honorable David A. Berchelmann presiding.
                                                                                   04-11-00795-CV


determined this petition is now moot. Accordingly, relator’s petition for writ of habeas corpus is

DENIED AS MOOT.

                                                            PER CURIAM




                                               -2-